NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DENNIS PATRICK MCGURK,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )          Case No. 2D18-3584
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Dennis Patrick McGurk, pro se.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS and ATKINSON, JJ., Concur.